

Exhibit 10.1


May 22, 2007



 
OSI Restaurant Partners, Inc.
2202 North Westshore Blvd., 5th Floor
Tampa, Florida 33607
Attention: Dirk A. Montgomery





 
Re:
Credit Agreement dated as of October 12, 2006 between OSI Restaurant Partners,
Inc. and Wachovia Bank, National Association, as amended (the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given in the Credit Agreement.



Ladies and Gentlemen:


On March 14, 2007, Wachovia Bank, National Association agreed to amend and
restate the definition of “Termination Date” contained in Section 1.01 of the
Credit Agreement to May 30, 2007. The purpose of this letter is to confirm a
further agreement of Wachovia Bank, National Association to amend and restate
the definition of “Termination Date” contained in Section 1.01 of the Credit
Agreement as follows: “Termination Date” means June 30, 2007.


Nothing contained herein shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
set forth above, nor affect or impair any rights, powers or remedies under the
Credit Agreement. The Borrower and Guarantors shall pay all expenses of the Bank
including reasonable fees and disbursements of special counsel for the Bank in
connection with the preparation of this letter.




                     Very truly yours,


 
                                       WACHOVIA BANK, NATIONAL ASSOCIATION




                                        By: /s/ Lynn E.
Culbreath________________ (SEAL)
                                      Lynn E. Culbreath, Senior Vice President

